Citation Nr: 1415087	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to aid and attendance or housebound benefits for nonservice-connected death pension purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Philadelphia, Pennsylvania, Regional Office and Insurance Center (RO&IC) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The appellant requires the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for aid and attendance benefits (but not housebound status) for nonservice-connected death pension purposes have been met.  38 U.S.C.A. §§ 1541, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.351 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the appellant was notified of the duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in July 2010.  The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained.  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations.  In any event, and as will be discussed in further detail in the following decision, the Board finds that the criteria for aid and attendance benefits for nonservice-connected death pension purposes have been met.  In light of this complete grant of the benefit sought on appeal, any notice or assistance deficiency is deemed harmless.  

Increased benefits for nonservice-connected death pension purposes are payable to a surviving spouse who is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23(a), 3.351 (2013).  A surviving spouse shall be considered to be in need of regular aid and assistance if he or she (1) is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home on account of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(b).

The following criteria are considered in determining whether a claimant needs the regular aid and attendance of another person: the inability of the claimant to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the claimant to feed himself or herself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a) (2013).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the claimant was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.

Increased benefits at the housebound rate for nonservice-connected death pension purposes are payable to a surviving spouse, who does not qualify for an annual rate of death pension payable based on need for aid and attendance, if the surviving spouse is permanently housebound by reason of disability. The "permanently housebound" requirement is met when the surviving spouse is substantially confined to his/her home (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime. 38 C.F.R. § 3.351(f).

Accordingly, the Board finds the appellant is in need of the regular aid and attendance of another person.  The evidence includes a January 2014 Aid and Attendance examination report demonstrating that the appellant is nonambulatory, a ten-year nursing home resident, and requires care or assistance for bathing and tending to other hygiene needs.  As noted by Turco, 9 Vet. App. 222, to establish eligibility for aid and attendance only one of the enumerated factors in 38 C.F.R. § 3.352(a) must be present.  Therefore, resolving all reasonable doubt in her favor, aid and attendance benefits for nonservice-connected death pension purposes must be granted.  As the Board is awarding benefits based on aid and attendance, the claim at the lower alternative housebound rate is moot.



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to aid and attendance benefits for nonservice-connected death pension purposes is granted, subject to the regulations governing the payment of monetary awards.  

Entitlement to housebound status for nonservice-connected death pension purposes is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


